      Case 5:19-cv-04422-BLF Document 21 Filed 08/29/19 Page 1 of 5



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     David M. Grable (Bar No. 237765)
 2   davegrable@quinnemanuel.com
     Valerie Lozano (Bar No. 260020)
 3   valerielozano@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 4 Los Angeles, California 90017-2543
   Telephone:     (213) 443-3000
 5 Facsimile:     (213) 443-3100

 6   Lindsay M. Cooper (Bar No. 287125)
     lindsaycooper@quinnemanuel.com
 7 50 California Street, 22nd Floor
   San Francisco, California 94111
 8 Telephone:     (415) 875-6600
   Facsimile:     (415) 875-6700
 9
   Attorneys for eBay Inc.
10
                                UNITED STATES DISTRICT COURT
11
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
   eBay Inc.,                                  CASE NO. 5:19-cv-04422-BLF
13
                  Plaintiff                    JOINT STIPULATION AND [PROPOSED]
14                                             ORDER REGARDING ARBITRATION
           vs.
15                                             AS MODIFIED BY THE COURT
   Sonja Boch, Amanda Sullivan Hedger, and
16 Ernest Arambula,

17             Defendants.

18

19

20

21

22

23

24

25

26

27

28

                                                                          No. 5:19-cv-04422-BLF
                                  JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ARBITRATION
        Case 5:19-cv-04422-BLF Document 21 Filed 08/29/19 Page 2 of 5



 1                                         JOINT STIPULATION
 2          WHEREAS, Plaintiff eBay Inc. (“eBay”) filed this action against Sonja Boch, Amanda

 3 Sullivan Hedger, and Ernest Arambula (collectively, “Defendants”) on July 31, 2019;

 4          WHEREAS, the parties stipulate and agree that Defendants’ deadline to respond to the

 5 complaint shall be stayed and tolled pending the court’s entry of the Proposed Order, and Defendants

 6 shall not be required to respond to the complaint, if at all, until 14 days after the stay is lifted;

 7          WHEREAS, the Federal Arbitration Act provides that if a case is “referable to arbitration,”

 8 the Court “shall on application of one of the parties stay the trial of the action until such arbitration

 9 has been had” (see 9 U.S.C. § 3);

10          WHEREAS, in the interest of avoiding unnecessary motion practice, the parties have agreed

11 to proceed with the case in arbitration, and to have this action stayed pending arbitration.

12          THEREFORE IT IS HEREBY STIPULATED, by the undersigned counsel for eBay and

13 Defendants that, pursuant to 9 U.S.C. § 3, this action should be STAYED pending arbitration

14 between the parties.

15          IT IS SO STIPULATED.

16

17 DATED: August 28, 2019                         QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP
18

19

20                                                  By
                                                      David M. Grable
21                                                    davegrable@quinnemanuel.com
                                                      865 South Figueroa Street, 10th Floor
22                                                    Los Angeles, California 90017-2543
                                                      Telephone:    (213) 443-3000
23                                                    Facsimile:    (213) 443-3100

24                                                     Attorney for Plaintiff eBay Inc.

25

26

27

28

                                                         -1-                           No. 5:19-cv-04422-BLF
                                               JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ARBITRATION
      Case 5:19-cv-04422-BLF Document 21 Filed 08/29/19 Page 3 of 5



 1 DATED: August 28, 2019           HEUSTON HENNIGAN LLP

 2

 3
                                      By /s Moez M. Kaba (with permission)
 4                                      Moez M. Kaba
                                        mkaba@heuston.com
 5                                      523 West 6th St., Suite 400
                                        Los Angeles, CA 90014
 6                                      Telephone:    (213) 788-4543

 7                                       Attorney for Defendants Boch, Hedger, Arambula

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -2-                           No. 5:19-cv-04422-BLF
                                  JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ARBITRATION
        Case 5:19-cv-04422-BLF Document 21 Filed 08/29/19 Page 4 of 5



 1                                         ATTESTATION
 2         I, David M. Grable, am the ECF user whose ID and password are being used to file the above

 3 Stipulation and Proposed Order. In compliance with Local Rule 5-1(i)(3), I hereby attest that Moez

 4 M. Kaba has concurred in the filing of this Stipulation and Proposed Order.

 5

 6                                                      /s/ David M. Grable
                                                            David M. Grable
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-                           No. 5:19-cv-04422-BLF
                                           JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ARBITRATION
        Case 5:19-cv-04422-BLF Document 21 Filed 08/29/19 Page 5 of 5



 1                                      [PROPOSED] ORDER
 2         Having reviewed the above Stipulation and Proposed Order Regarding Arbitration; and

 3 GOOD CAUSE appearing therefor; PURSUANT TO THE STIPULATION IT IS SO ORDERED

 4 that, pursuant to 9 U.S.C. § 3, this action should be STAYED pending arbitration between the

 5 parties.
   The parties shall file a joint status report with the Court within 14 days of the conclusion of
 6 the arbitration proceedings.
               August 29
 7 DATED: _______________,         2019                  __________________________________
                                                         HONORABLE BETH L. FREEMAN
 8                                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -4-                           No. 5:19-cv-04422-BLF
                                           JOINT STIPULATION AND [PROPOSED] ORDER REGARDING ARBITRATION
